Citation Nr: 0328481	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to VA compensation for a right knee disability 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from December 1951 to November 
1953.

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In this decision, the RO denied entitlement 
to VA compensation for a right knee disability under the 
provisions of 38 U.S.C.A. § 1151.  The veteran contended that 
surgery performed by VA in July 1993 to replace his left hip 
joint led to an altered gait and resulting right knee 
disability.

The veteran was afforded a hearing via video conference 
before the Board of Veterans' Appeals (Board) in April 2003.  
The Acting Veterans Law Judge that conducted this hearing 
will make the final determination in this case.  38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).


REMAND

The record indicates that VA provided a total left hip joint 
replacement in July 1993 after the veteran suffered injuries 
in a motor vehicle accident.  The veteran has contended that 
this surgery resulted in an altered gait that, in turn, led 
to or aggravated arthritis in his right knee joint.  A review 
of the claims file indicates that the RO has denied this 
claim based on its own review and interpretation of the 
surgical and treatment records.  The United States Court of 
Appeals for Veterans Claims held in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), that a VA adjudicator cannot base 
his or her decision on their own unsubstantiated medical 
opinion.  Under the circumstances, this case must be remanded 
in order to obtain a VA medical examination conducted by the 
appropriate competent healthcare professional to determine 
the etiology of the veteran's current right knee disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  Under the VCAA, VA's duty to notify and assist has 
been significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file indicates that VA has yet to 
provide the veteran with adequate notification of the 
statutory and regulatory provisions governing VA's duty to 
notify and assist.  While the RO's Statement of the Case 
(SOC) issued in September 2002 did inform the veteran of the 
provision of 38 C.F.R. § 3.159, VA has yet to provide any 
meaningful notification to the veteran of what type of 
evidence would substantiate his claim, nor was he informed of 
what evidence he was responsible for submitting and what 
evidence was the responsibility of VA to obtain.  On remand, 
these deficiencies must be corrected.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the VA Medical 
Center in Loma Linda, California, and the 
VA Outpatient Clinic in Las Vegas, 
Nevada, and request legible copies of all 
treatment records dated from March 2000 
to the present time.  All material 
received from these requests should be 
incorporated into the claims file.

3.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the existence 
and etiology of his right knee 
disability.  In this regard, the veteran 
requested at his Board hearing in April 
2003 that he be provided with a 
compensation examination from a private 
physician (under contract with VA) in Las 
Vegas, Nevada.  He claimed that the 
nearest VA orthopedic clinic to his 
residence was in Loma Linda, California, 
which resulted in a drive of over four 
hours from his home.  If possible, please 
arrange to have the requested examination 
in Las Vegas.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing requested prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran received a total left hip 
replacement from VA in July 1993.  He 
contends that this surgery left him with 
an abnormal gait and that this abnormal 
gait either caused, or aggravated, his 
current right knee disability, to include 
arthritis.  The examiner should provide 
answers to the following questions:
a.	Does the veteran currently suffer 
with a right knee disability?  If 
so, please provide all 
appropriate diagnoses.
b.	If a right knee disability 
exists, was the VA's surgery to 
replace the left hip and any 
subsequent deformity the 
proximate cause of any additional 
disability associated with the 
right knee due to 1) 
carelessness,                   
2) negligence, 3) lack of proper 
skill, 4) an error in judgment or 
similar instance of fault in 
providing the treatment or 
services at issue, or 5) an event 
not reasonably foreseeable at the 
time of the left hip surgery in 
July 1993?

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

5.  Finally, readjudicate the veteran's 
claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
right knee disability, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




